UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
STACY WILLIAMS, CIVIL ACTION NO. 1:19-CV-00474
Plaintiff
VERSUS JUDGE DRELL
DG LOUISIANA L.L.C., ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Williams’s Motion to Remand and Motion for Attorney
Fees (ECF No. 8) is DENIED.

IT IS FURTHER ORDERED that Williams’s Motion to Amend (ECF No. 14) is

DENIED as futile.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this
le
2 / day of January, 2020.

 

DEED. DRELL, JUDGE——~
UNITED STATES DISTRICT COURT

 
